MAGUIRE, Judge,
concurring:
I concur with the majority that reversible error occurred but cannot agree that a rehearing may be held. The charges should be dismissed because there was no offense alleged (see dissenting opinion in United States v. Wiles, 3 M.J. 577, C.G.C.M.R.1977, and United States v. Torrence, 3 M.J. 804, C.G.C.M.R.1977), and because, by virtue of non-compliance with the requirements of subsection 12 — B—ll(i) of the Coast Guard Personnel Manual (CG-207), the accused was discharged from the Coast Guard by operation of law on the scheduled date of expiration of his enlistment and was not amenable to trial by court-martial.